Opinion by
Judge Pryor:
The obligation by the appellee, Warren, was a direct undertaking by him to pay the appellant whatever sum of money might be due the latter upon settlement with Sebree.
The inducement or consideration, even if required, for the execution of the writing by the appellee, is fully set forth, and his undertaking to pay, places him in default upon his failure to pay the sum found due on the settlement.
If the .principal can be made liable without notice the surety can also, and the principal certainly is presumed to know the amount of the indebtedness and the result of the arbitration. It was the duty of Warren to have derived his information from Sebree and not from the appellant.
The judgment is reversed and cause remanded with directions to overrule the demurrer and for further proceedings consistent with this opinion. Lowe v. Beckwith, 14 B. Monroe 150.
-, for appellee.